     Case 1:20-cv-00523-NONE-SAB Document 14-4 Filed 04/27/20 Page 1 of 5

 1    MAYER BROWN LLP
      CARMINE R. ZARLENGA (pro hac vice)
 2    czarlenga@mayerbrown.com
 3    1999 K Street, N.W.
      Washington, DC 20006-1101
 4    Telephone: (202) 263-3000
      Facsimile: (202) 263-3300
 5
      DALE GIALI (SBN 150382)
 6    dgiali@mayerbrown.com
 7    KERI E. BORDERS (SBN 194015)
      kborders@mayerbrown.com
 8    350 South Grand Avenue, 25th Floor
      Los Angeles, CA 90071-1503
 9    Telephone: (213) 229-9500
      Facsimile: (213) 625-0248
10

11    Attorneys for Plaintiff 3M Company

12
                                    UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14

15    3M COMPANY,                                    Case No. 1:20-cv-00523-NONE-SAB

16                     Plaintiff,                    DECLARATION OF DALE GIALI IN
                                                     SUPPORT OF PLAINTIFF 3M
17           vs.                                     COMPANY’S MOTION FOR A
                                                     TEMPORARY RESTRAINING ORDER
18    RX2LIVE, LLC and RX2LIVE, INC.,                AND PRELIMINARY INJUNCTION
19                     Defendants.                   [Filed concurrently with Plaintiff’s Notice of
20                                                   Motion; Memorandum of Points and
                                                     Authorities; Declaration of Carmine R.
21                                                   Zarlenga; Declaration of Charles Stobbie;
                                                     Declaration of David A. Crist; and
22                                                   [Proposed] Order]
23                                                   Action Filed: April 10, 2020
24                                                   Amended Complaint Filed: April 19, 2020
                                                     Jury Trial Demanded
25

26

27

28


                                               DECLARATION OF DALE GIALI ISO MOTION FOR TRO,
                                                              CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-4 Filed 04/27/20 Page 2 of 5

 1              I, Dale J. Giali, declare as follows:
 2              1.        I am a partner at the law firm of Mayer Brown LLP, counsel of record in this action
 3    for Plaintiff 3M Company (“3M” or “Plaintiff”). This declaration is made in support of Plaintiff’s
 4    Motion for a Temporary Restraining Order and Preliminary Injunction against Defendants
 5    RX2Live, LLC and RX2Live, Inc. (collectively, “RX2Live” or “Defendants”), which is being filed
 6    concurrently herewith. I have personal knowledge of the matters set forth herein, and could and
 7    would competently testify thereto if called as a witness.
 8              2.        Attached hereto as Exhibit 1 is a true and correct copy of the Court’s Order to Show
 9    Cause For Temporary Restraining Order and Preliminary Injunction Against Performance Supply,
10    LLC, (Dkt. No. 17), in the lawsuit 3M Company v. Performance Supply, LLC, No. 1:20-cv-02949
11    (LAP) (KNF), pending in the United States District Court for the Southern District of New York.
12              3.        Attached hereto as Exhibit 2 is a true and correct copy of a printout from the website
13    located        at    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html            (last
14    accessed on April 25, 2020).
15              4.        Attached hereto as Exhibit 3 is a true and correct copy of a printout from the website
16    located at https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html (last
17    accessed on April 25, 2020).
18              5.        Attached hereto as Exhibit 4 is a true and correct copy of a spreadsheet from the
19    “DOWNLOAD                 DATA         (CSV)”       tab      on      the     website       located      at
20    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last accessed on
21    April 25, 2020).
22              6.        Attached hereto as Exhibit 5 is a true and correct copy of an article that appeared in
23    the Wall Street Journal on April 2, 2020, titled 3M CEO on N95 Masks: Demand Exceeds Our
24    Production Capacity (https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-
25    production-capacity-11585842928; last accessed on April 25, 2020).
26              7.        Attached hereto as Exhibit 6 is a true and correct copy of an article that appeared
27    on Minnesota Public Radio’s website on March 5, 2020, titled Pence Praises 3M for Mask-
28    Production               Efforts         as          MN           Braces          for         COVID-19

                                                           -1-
                                                         DECLARATION OF DALE GIALI ISO MOTION FOR TRO,
                                                                        CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-4 Filed 04/27/20 Page 3 of 5

 1    (https://www.mprnews.org/story/2020/03/05/pence-congratulates-3m-for-efforts-to-meet-
 2    demand-for-masks; last accessed on April 25, 2020).
 3             8.    Attached hereto as Exhibit 7 is a true and correct copy of an article that appeared in
 4    the Wall Street Journal on April 9, 2020, titled Faulty N95 Masks Hamper Hospitals on
 5    Coronavirus Front Line (https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-
 6    coronavirus-front-line-11586437345l; last accessed on April 25, 2020).
 7             9.    Attached hereto as Exhibit 8 is a true and correct copy of the Complaint in the
 8    lawsuit 3M Company v. Performance Supply, LLC, No. 1:20-cv-02949 (LAP) (KNF), pending in
 9    the United States District Court for the Southern District of New York.
10             10.   Attached hereto as Exhibit 9 is a true and correct copy of the Complaint in the
11    lawsuit 3M Company v. John Doe, claiming to be the “3M Company Trust Account,” Cause No.
12    DC-20-05549, pending in Dallas County, Texas District Court.
13             11.   Attached hereto as Exhibit 10 is a true and correct copy of the Complaint in the
14    lawsuit 3M Company v. Geftiko, LLC, 6:20-cv-00648, pending in the United States District Court
15    for the Middle District of Florida, Orlando Division.
16             12.   Attached hereto as Exhibit 11 is a true and correct copy of the Articles of
17    Incorporation of Defendant RX2Live, Inc., filed with the Wyoming Secretary of State on August
18    28, 2018. I obtained a copy of this document through the website of the Wyoming Secretary of
19    State,                                          located                                            at
20    https://wyobiz.wyo.gov/Business/FilingDetails.aspx?eFNum=0260621151471872081441620051
21    71228198068022105173 (last accessed on April 25, 2020).
22             13.   Attached hereto as Exhibit 12 is a true and correct copy of the Franchise Disclosure
23    Document of Defendant RX2Live, Inc., filed with the California Department of Business Oversight
24    on June 25, 2019. I obtained a copy of this document through the California Department of
25    Business Oversight Self Service Portal, located at https://docqnet.dbo.ca.gov/search/ (last accessed
26    on April 25, 2020).
27             14.   Attached hereto as Exhibit 13 is a true and correct copy of the Franchise Disclosure
28    Document of Defendant RX2Live, LLC filed with the California Department of Business Oversight

                                                      -2-
                                                    DECLARATION OF DALE GIALI ISO MOTION FOR TRO,
                                                                   CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-4 Filed 04/27/20 Page 4 of 5

 1    on March 22, 2018. I obtained a copy of this document through the California Department of
 2    Business Oversight Self Service Portal, located at https://docqnet.dbo.ca.gov/search/ (last accessed
 3    on April 25, 2020).
 4           15.     Attached hereto as Exhibit 14 is a true and correct copy of the Resume of Brian
 5    Hazelgren that is available through Mr. Hazelgren’s LinkedIn profile, available at
 6    https://www.linkedin.com/in/brianhazelgren/ (last accessed on April 25, 2020).
 7           16.     Attached hereto as Exhibit 15 is a true and correct copy of an email and attachment
 8    which was received by Mayer Brown LLP in the course of its representation of Plaintiff. The email
 9    dated March 27, 2020, from Virginia Cooper, whom on information and belief is an agent or
10    employee of RX2Live, to Tiffani Quinto, a contract coordinator for Community Medical Centers,
11    Inc., advertises “PPE products that are available through RX2LIVE” and attaches a “Personal
12    Protective Equipment Product/Price List” (dated March 26, 2020). The “Price List” advertises for
13    sale “Face Mask N95 #8210 direct from 3M” at a minimum purchase quantity of 10 million units
14    for $4.95 per unit.
15           17.     Attached hereto as Exhibit 16 is a true and correct copy of an email and attachment
16    which was received by Mayer Brown LLP in the course of its representation of Plaintiff. The email
17    dated March 30, 2020, from Virginia Cooper, whom on information and belief is an agent or
18    employee of RX2Live, to Tiffani Quinto, a contract coordinator of Community Medical Centers,
19    Inc., attaches a Powerpoint presentation with “pictures, catalog codes, pricing and minimum
20    requirements” for PPE available for purchase from RX2Live. The Powerpoint presentation
21    advertises for sale “3M N95 1860” respirators at $5.20 per respirator and “3M N95 8210”
22    respirators at $4.95 per respirator, and represents that the respirators are “Direct from 3M.” The
23    presentation also represents that “3M requires payment in full before order can be placed. Payment
24    is held in escrow until the order is completed.”
25           18.     Attached hereto as Exhibit 17 is a true and correct copy of an email and attachments
26    which were received by Mayer Brown LLP in the course of its representation of Plaintiff. The
27    email dated March 26, 2020, is from Suzanne Roberds, whom on information and belief is an agent
28    or employee of RX2Live, to undisclosed recipients, including an RX2Live franchisee DeArcy

                                                         -3-
                                                    DECLARATION OF DALE GIALI ISO MOTION FOR TRO,
                                                                   CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-4 Filed 04/27/20 Page 5 of 5

 1    Vaughan. The attachments include a blank purchase order indicating that N95 respirators would
 2    be “direct from 3M”; a price list likewise indicating that 3M model no. 8210 respirators were
 3    available “direct from 3M” in large quantities and at the grossly inflated price of $4.95 per respirator
 4    (4-5 times above 3M’s list price); and a Non-Circumvention, Non-Disclosure & Working
 5    Agreement which seeks to conceal all of the details relating to the transactions involving PPE,
 6    including the source of the products.
 7           19.       Attached hereto as Exhibit 18 is a true and correct copy of an email which was
 8    received by Mayer Brown LLP in the course of its representation of Plaintiff. The email dated
 9    March 27, 2020, is from Virginia Cooper, whom on information and belief is an agent or employee
10    of RX2Live, to Tiffani Quinto, a contract coordinator at Community Medical Centers, Inc. On
11    March 27, 2020, Ms. Quinto asked Ms. Cooper, “On your spreadsheet for the 3M N95’s are you
12    looking for a minimum order of 10,000,000 each at $49,500,000? Or is the minimum order smaller
13    than that?”
14           20.       Attached hereto as Exhibit 19 is a true and correct copy of an email which was
15    received by Mayer Brown LLP in the course of its representation of Plaintiff. The top portion of
16    this email has been redacted on the basis of attorney-client privilege. The email dated April 3,
17    2020, from Tiffani Quinto, a contract coordinator at Community Medical Centers, Inc., to Paul
18    Whittall, District Manager N. California/N. Nevada at 3M, states, “Attached is the email
19    communications from a supplier named RX2Life [sic][.] I’m not sure if this is an authorized
20    supplier.     But they are wanting a minimum purchase of 10million the 3M 8210 masks @
21    $4.95/each[.]”
22           21.       I declare under penalty of perjury under the laws of the United States that the
23    foregoing is true and correct.
24           Executed this 25th day of April, 2020 at Los Angeles, California.
25

26

27

28

                                                       -4-
                                                      DECLARATION OF DALE GIALI ISO MOTION FOR TRO,
                                                                     CASE NO. 1:20-CV-00523-NONE-SAB
